Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2022

                                      No. 04-22-00479-CR

                        EX PARTE Bryan Alejandro Enriquez PEREZ

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10437CR
                           Honorable Dennis Powell, Judge Presiding


                                         ORDER
        The clerk’s record, which was filed in this appeal on August 10, 2022, does not contain
the trial court’s certification of the defendant’s right of appeal, pursuant to Rule 25.2(d) of the
Texas Rules of Appellate Procedure. It is therefore ORDERED that the trial court prepare a
certification of the defendant’s right of appeal and cause the trial court clerk to file a
supplemental clerk’s record containing the certification no later than August 25, 2022. See TEX.
R. APP. P. 34.5(c)(2).




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court